DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claims 3-4, 7-8, and 12-13 are objected to because of the following informalities:

4.	Claim 3 recites “wherein the I-VII compound has the same copper group element, and an atomic number of the core layer is higher than that of the shell layer in the halogen element” which should recite along the lines of, “wherein the core layer and the shell layer both include a  composed of the same copper group element and a respective halogen group, and an atomic number of the halogen element for the core layer is higher than that of the halogen element for the . Appropriate correction is required.

5.	Claim 4 recites “1nm to 20nm” which should recite “1 nm to 20 nm” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

6.	Claim 7 recites in line 4 “CuF-ClBr” which should recite “CuFClBr” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.
	All claims depending on claim 7 incorporate the same issues.

7.	Claim 12 recites in line 2 “a quantum dot light emitting device according to claim 1” which should recite “[[a]]the quantum dot light emitting device according to claim 1” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

8.	Claim 13 recites in line 2 “a light emitting device according to claim 6” which should recite “[[a]]the light emitting device according to claim 6” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurihara et al. (US 2018/0182976 A1), hereinafter as Kurihara.

10.	Regarding Claim 1, Kurihara discloses a quantum dot light emitting device (see Figs. 1A-C and 2A-B;
See [0201] “the light-emitting layer 130 can be formed by … Besides the above-mentioned materials, an inorganic compound such as a quantum dot … may be used”) comprising:
a first electrode (element 101, see [0123] “electrode 101”);
a second electrode (element 102, see [0123] “electrode 102”) disposed over the first electrode;
a light emitting layer (element 130, see [0124] “light-emitting layer 130”) disposed between the first electrode and the second electrode and including a quantum dot nanostructure (see [0201] “the light-emitting layer 130 can be formed by … Besides the above-mentioned materials, an inorganic ;
a hole injection layer (element 111, see [0124] “hole-injection layer 111”) disposed between the first electrode and the light emitting layer;
a hole transport layer (element 112, see [0124] “hole-transport layer 112”) disposed between the hole injection layer and the light emitting layer, the hole transport layer lowering difference of potential barrier between the light emitting layer and the hole injection layer (see [0212-0213] “the hole-transport layer 112 has a function of transporting holes injected into the hole-injection layer 111 to the light-emitting layer 130, the HOMO level of the hole-transport layer 112 is preferably equal or close to the HOMO level of the hole-injection layer 111” A result of transporting holes from element 111 to element 130 the difference of potential barrier is lowered);
an electron injection layer (element 119, see [0124] “electron-injection layer 119”) positioned between the light emitting layer and the second electrode to move electrons from the second electrode to the light emitting layer (see [0214] “The electron-injection layer 119 has a function of reducing a barrier for electron injection from the electrode 102”, and see [0214] The electron injection from element 102 moves towards the element 130); and
an electron transport layer (element 118, see [0124] “electron-transport layer 118”) disposed between the electron injection layer and the light emitting layer and transferring electrons from the electron injection layer to the light emitting layer (see [0214] “The electron-transport layer 118 has a function of transporting, to the light-emitting layer 130, electrons injected from the other of the pair of electrodes (the electrode 101 or the electrode 102) through the electron-injection layer 119.”);
wherein the quantum dot nanostructure includes a core layer and a shell layer surrounding the core layer (see [0204] “As the quantum dot, any of a core-type quantum dot, a core-shell quantum dot, a core-multishell quantum dot, and the like can be used.”), and one or both of the core layer and the shell layer include an I-VII compound composed of copper group and halogen group (see [0202-0203] “Specific examples include, but are not limited to … copper(I) fluoride (CuF); copper(I) chloride (CuCl); copper(I) bromide (CuBr); copper(I) iodide (CuI);”).

11.	Regarding Claim 2, Kurihara discloses the quantum dot light emitting device of claim 1, wherein the I-VII compound may include one of CuCI, CuBr, Cul, AgBr, AgI, CuF, AgF, AgCl, AuF, AuCi, AuBr, AuI, CuFCl, CuBrF, CuFI, CuCIBr, CuClI, CuBrI, AgFCI, AgFBr, AgFI, AgC1Br, AgClI, AgBrI, AuFCl, AuFBr, AuFI, AuCIBr, AuCli, AuBrI, CuF-ClBr, CuFCII, CuFBrI, CuIBrCl, AgFClBr, AgFC1I, AgFBrl, AgClBrI, AuFCIBr, AuFClI, and AuClBrI, or a combination thereof (see [0202-0203] “Specific examples include, but are not limited to … copper(I) fluoride (CuF); copper(I) chloride (CuCl); copper(I) bromide (CuBr); copper(I) iodide (CuI);” Selected as CuCl).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




12.	Claim 3 is rejected under 35 U.S.C. 103 as obvious over Kurihara et al. (US 2018/0182976 A1), hereinafter as Kurihara, in view of Mahoney et al. (US 2020/0115630 A1), hereinafter as Mahoney.

13.	Regarding Claim 3, Kurihara discloses the quantum dot light emitting device of claim 2.
	Kurihara does not appear to disclose wherein the I-VII compound has the same copper group element, and an atomic number of the core layer is higher than that of the shell layer in the halogen element.
	Mahoney discloses a quantum dot shell layer is a group I-VII compound including copper and a halogen such as CuBr (see [0030] “Exemplary semiconductor materials include, but are not limited to … CuBr, CuI … These semiconductor materials can be used for the core, the one or more shell layers, or both.”;
also see [0023] “the terms "fluorescent core/shell nanoparticle", "core/shell nanoparticle", "fluorescent semiconductor nanoparticle", "semiconductor nanoparticle", "nanocrystal", and "quantum dot" are used interchangeably.”)
	The quantum dot shell layer material of CuBr as taught by Mahoney is incorporated as the quantum dot shell layer material of CuBr of Kurihara. The combination discloses wherein the I-VII compound has the same copper group element, and an atomic number of the core layer is higher than that of the shell layer in the halogen element (The core material is CuCl and the shell material is CuBr, wherein Br has an atomic number of thirty five and Cl has an atomic number of seventeen).


14.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Kurihara et al. (US 2018/0182976 A1), hereinafter as Kurihara in view of Chung et al. (US 2020/0328368 A1), hereinafter as Chung.

15.	Regarding Claim 4, Kurihara discloses the quantum dot light emitting device of claim 1.
	Kurihara does not appear to explicitly disclose wherein the quantum dot nanostructure is 1nm to 20nm in diameter.
	Chung discloses wherein the quantum dot nanostructure is 1nm to 20nm in diameter (see [0003] “Quantum dots are a nanocrystal semiconductor material having a diameter of less than or equal to around 10 nm, and show quantum confinement effects.”).
	The diameter of the quantum dot nanostructure of Chung is incorporated as the diameter of the quantum dot nanostructure of Kurihara.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the quantum dot nanostructure is 1nm to 20nm in diameter as taught by Chung as wherein the quantum dot nanostructure is 1nm to 20nm in diameter of Kurihara because the combination provides quantum confinement effects with stronger intensity light in a narrower wavelength region than the commonly used phosphor, the quantum dots emit light while the excited electrons are transited from a conduction band to a valence band and emitted wavelengths vary based on a particle size of the quantum dots. Quantum dots can therefore be used obtain light in a desirable wavelength region by adjusting the size of the quantum dots. Further, the emission layer which includes quantum dots may generate light having excellent color reproducibility and color purity (see Chung [0003& 0064 & 0078]).
Also see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.

16.	Claim 5 is rejected under 35 U.S.C. 103 as obvious over Kurihara et al. (US 2018/0182976 A1), hereinafter as Kurihara, in view of Xue (US 2016/0028036 A1).

17.	Regarding Claim 5, Kurihara discloses the quantum dot light emitting device of claim 1, wherein the light emitting layer further comprises any one or a mixture of phosphor (element 134, see [0159] “The guest material 134 may be a light-emitting organic material, and the light-emitting organic material is preferably a material capable of emitting phosphorescence (hereinafter also referred to as a phosphorescent material).”) and fluorescent material (element 131 is a fluorescent material, and see .
	Kurihara does not appear to explicitly disclose two or more phosphors and fluorescent materials.
	Xue discloses a light emitting layer comprising any one or a mixture of two or more phosphors and fluorescent materials (see [0014] “blue-green OLEDs include two phosphorescent emitters. The blue-green emitter is a combination of a blue and a green emitter. For example, the deep-blue electro-phosphorescent dye iridium(III) bis(4',6'-difluorophenylpyridinato) tetrakis(1-pyrazolyl)borate (FIr6) can be used with the green phosphorescent dye fac-tris-(phenylpyridine) iridium [Ir(ppy)3]”;
further see [0012] “Many fluorescent QDs, such as those shown in FIG. 1, can be employed in the hybrid OLEDs according to embodiments of the invention as down-conversion emitters. It should be understood that the down-conversion by the QDs can occur by any photoluminescence process, including a fluorescence process, a phosphorescence process, or a combination of fluorescence and phosphorescence” Additional quantum dots are further phosphorescent or fluorescent or a combination of the materials).
The plurality of phosphor or fluorescent material as taught by Xue is incorporated as a plurality of phosphor or fluorescent material of Kurihara. The combination discloses any one or a mixture of two or more phosphors and fluorescent materials.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate plurality of phosphor or fluorescent material as taught by Xue is incorporated as a plurality of phosphor or fluorescent material of Kurihara, wherein the combination discloses any one or a mixture of two or more phosphors and fluorescent materials because the display provides a hybrid organic light emitting diode (OLED) which renders a “warm” white light by employing a 

18.	Claims 6-9 are rejected under 35 U.S.C. 103 as obvious over Yoo et al. (US 2015/0228869 A1), hereinafter as Yoo, in view of Chen et al. (US 2010/0155749 A1), hereinafter as Chen.

19.	Regarding Claim 6, Yoo discloses a light emitting device package (see Fig. 1 and [0034] “light source package 100a … light-emitting device 120”) comprising:
a housing (elements 110, 140, 150, see [0035] “substrate 110”, [0170] “encapsulation 140”, and [0180] “reflector 150”);
a light emitting device (element 120, see [0034] “light-emitting device 120”) disposed inside the housing; and
a light converter (element 130, see [0161] “red phosphor layer 130” and [0172-0178] The material of the element 130 determines a light converting property which influences the light originating from element 120 by altering the wavelength of the emitted light which passes through the light converter element 130) disposed on the light emitting device and in which a quantum dot nanostructure is dispersed (see [0178] “the LED, the phosphors, and the quantum dot may be combined”);
wherein the quantum dot nanostructure includes a core layer and a shell layer surrounding the core layer (see [0179] “The quantum dot may have a structure of a core (from 3 to 10 nm) such as CdSe, InP, or the like, a shell (from 0.5 to 2 nm) such as ZnS, ZnSe, or the like, and a Regand for stabilization of the core and the shell, and may realize various colors according to sizes.”).
Yoo does not appear to explicitly disclose one or both of the core layer and the shell layer include an I-VII compound composed of copper group and halogen group.
one or both of the core layer and the shell layer include an I-VII compound composed of copper group and halogen group (see Fig. 5 and [0078] “luminescent nanocrystals 104 placed on top of, or otherwise in contact with, LED 506” and [0046] “Exemplary materials for preparing core-shell luminescent nanocrystals include, but are not limited to … CuF, CuCl, CuBr, CuI … and an appropriate combination of two or more such materials.”;
Also see [0034] “The terms "nanocrystal," "nanodot," "dot" and "quantum dot" are readily understood by the ordinarily skilled artisan to represent like structures and are used herein interchangeably.”).

20.	Regarding Claim 7, Yoo and Chen disclose the light emitting device package of claim 6, wherein the I-VII compound may include one of CuCl, CuBr, CuI, AgBr, AgI, CuF, AgF, AgCl, AuF, AuCl, AuBr, AuI, CuFCl, CuBrF, CuFI, CuClBr, CuClI, CuBrI, AgFCl, AgFBr, AgFI, AgClBr, AgClI, AgBrI, AuFC, AuFBr, AuFI, AuClBr, AuCl, AuBrI, CuF-ClBr, CuFClI, CuFBrI, CuIBrCl, AgFClBr, AgFClI, AgFBrI, AgClBrI, AuFClBr, AuFClI, and AuClBrI, or a combination thereof (see Chen [0046] “Exemplary materials for preparing core-shell luminescent nanocrystals include, but are not limited to … CuF, CuCl, CuBr, CuI … and an appropriate combination of two or more such materials.”).

21.	Regarding Claim 8, Yoo and Chen disclose the light emitting device package of claim 7, wherein the I-VII compound has the same copper group element, and an atomic number of the core layer is higher than that of the shell layer in the halogen element (see Chen [0046] “Exemplary materials for preparing core-shell luminescent nanocrystals include, but are not limited to … CuF, CuCl, CuBr, CuI … and an appropriate combination of two or more such materials.” Core selected as CuCl and shell selected as CuBr; The core material is CuCl and the shell material is CuBr, wherein Br has an atomic number of thirty five and Cl has an atomic number of seventeen).
Claim 9, Yoo and Chen disclose the light emitting device package of claim 6, wherein the quantum dot nanostructure is 1nm to 20nm in diameter (see Yoo [0047] “a quantum dot having a size of from 1 nm to 500 nm or, for example, from 10 nm to 50 nm”).
See MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.

23.	Claim 10 is rejected under 35 U.S.C. 103 as obvious over Yoo et al. (US 2015/0228869 A1), hereinafter as Yoo, in view of Chen et al. (US 2010/0155749 A1), hereinafter as Chen, in view of Cheng et al. (US 2018/0053882 A1), hereinafter as Cheng.

24.	Regarding Claim 10, Yoo and Chen disclose the light emitting device package of claim 6.
	Yoo and Chen do not appear to explicitly disclose wherein the light emitting layer further comprises any one or a mixture of two or more phosphors and fluorescent materials.
	Cheng discloses wherein the light emitting layer further comprises any one or a mixture of two or more phosphors and fluorescent materials (see Fig. 1A, see [0032] “The wavelength conversion layer 140 can include single or different kinds of wavelength conversion particles 144.” and [0035] “Material of the wavelength conversion particles 144 can include inorganic phosphor, organic fluorescent colorants, semiconductors, or combinations thereof.”).
	The mixture of wavelength conversion particles as taught by Cheng is incorporated as a mixture of wavelength conversion particles of Yoo and Chen. The combination discloses wherein the light emitting layer further comprises any one or a mixture of two or more phosphors and fluorescent materials.
wherein the light emitting layer further comprises any one or a mixture of two or more phosphors and fluorescent materials as taught by Cheng as wherein the light emitting layer further comprises any one or a mixture of two or more phosphors and fluorescent materials of Yoo and Chen because the combination can help to uniformly mix light emitted from the light-emitting element and converted by the wavelength conversion layer so the consumed amount of the light-diffusing particles can be decreased and light intensity of the light-emitting device can be reduced, a better uniformity of color distribution over angle of view can be obtained (see [0037 & 0042]).

25.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Yoo et al. (US 2015/0228869 A1), hereinafter as Yoo, in view of Chen et al. (US 2010/0155749 A1), hereinafter as Chen, in view of Sato (US 2016/0104825 A1).

26.	Regarding Claim 11, Yoo and Chen disclose the light emitting device package of claim 6.
	Yoo and Chen do not appear to explicitly disclose wherein the light emitting device emits light with a blue wavelength, and the light converter absorbs light of a yellow or green wavelength to emit light of a white or daylight color wavelength.
	Sato discloses wherein the light emitting device emits light with a blue wavelength, and the light converter absorbs light of a yellow or green wavelength to emit light of a white or daylight color wavelength (see Fig. 1A and [0049] “the first quantum dot and the second quantum dot are mixed at a ratio such that the blue colored light from the blue LED, the green colored light from the first quantum dot, and the red colored light from the second quantum dot are combined to produce the white colored light”).
wherein the light emitting device emits light with a blue wavelength, and the light converter absorbs light of a yellow or green wavelength to emit light of a white or daylight color wavelength.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the light emitting device emits light with a blue wavelength, and the light converter absorbs light of a yellow or green wavelength to emit light of a white or daylight color wavelength as taught by Sato as wherein the light emitting device emits light with a blue wavelength, and the light converter absorbs light of a yellow or green wavelength to emit light of a white or daylight color wavelength of Yoo and Chen because the combination allows for white light emission without having to use multiple light sources and can obtain high brightness and a relatively long lifetime (see Sato [0047 & 0049]).

27.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Kurihara et al. (US 2018/0182976 A1), hereinafter as Kurihara, in view of Liu (US 2018/0046030 A1).

28.	Regarding Claim 12, Kurihara discloses a quantum dot light emitting device according claim 1 (the display of claim 1 emits light).
Kurihara does not disclose a backlight unit comprising: a light source having a quantum dot light emitting device according claim 1; and a light guide plate uniformly dispersing the direction of light emitted from the light source.
	Shim discloses a backlight unit (see Fig. 1 and [0021] “a backlight module 100”) comprising: a light source (elements 102-103, see [0021] “a first light source 102 and a plurality of second light sources 103”); and a light guide plate (element 101, see [0021] “light guide plate 101”) uniformly dispersing the direction of light emitted from the light source (see [0023] “when the light emitted from the first light source propagates in the light guide plate, thereby obtaining relatively uniform emission of light”;
Also see [0025] “the first light source and the second light source may be selected from one or more of a light emitting diode (LED) … an electroluminescent (EL) sheet and an organic electroluminescent (OEL) sheet”).
	The incorporation of the light emitting device in a backlight unit as taught by Shim is combined with Kurihara to incorporate the light emitting device in a backlight unit. The combination discloses a backlight unit comprising: a light source having a quantum dot light emitting device according claim 1; and a light guide plate uniformly dispersing the direction of light emitted from the light source (the quantum dot light emitting device of Kurihara is utilized as one of the light sources).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the light emitting device in a backlight unit as taught by Shim as the light emitting device in a backlight unit of Kurihara, wherein the combination discloses a backlight unit comprising: a light source having a quantum dot light emitting device according claim 1; and a light guide plate uniformly dispersing the direction of light emitted from the light source because the combination provides incorporation of the light source as part of a backlight module for a larger display device for which display effects can be increased, relatively uniform color emission can be obtained preventing color shift phenomenon (see Shim [0020-0025]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known light source for another to obtain predictable results of incorporation of a light emitting device with a backlight unit.

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Yoo et al. (US 2015/0228869 A1), hereinafter as Yoo, in view of Chen et al. (US 2010/0155749 A1), hereinafter as Chen, in view of Sung et al. (US 2016/0161088 A1), hereinafter as Sung.

30.	Regarding Claim 13, Yoo and Chen disclose a light emitting device according to claim 6 (the display of claim 1 is a light source).
Yoo and Chen do not appear to explicitly disclose a backlight unit comprising: a light source having a light emitting device according to claim 6; and a light guide plate uniformly dispersing the direction of light emitted from the light source.
	Sung discloses a backlight unit (see Figs. 5-7 and [0075] “backlight unit 200”) comprising: a light source (element 240, see [0076] “light source unit 240”) having a light emitting device (see [0077] “the plurality of light sources 240b may include blue LEDs and green LEDs alternately arranged”; also see Fig. 7 for an example of the light source element 240b); and a light guide plate (element 230, see [0076] “light guide plate 230”) uniformly dispersing the direction of light emitted from the light source (see Figs. 6-7 and [0090] “the light guide plate 230 uniformly guides light provided from the light source unit 240”).
	The incorporation of the light emitting device in a backlight unit as taught by Sung is combined with Yoo and Chen to incorporate the light emitting device in a backlight unit. The combination discloses a backlight unit comprising: a light source having a light emitting device according to claim 6; and a light guide plate uniformly dispersing the direction of light emitted from the light source (The light emitting device of Yoo and Chen is utilized as a light source of the backlight unit).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a light emitting device in a backlight unit as taught by Sung as the light emitting device in a backlight unit of Yoo and Chen, wherein the combination discloses a backlight unit comprising: a light source having a light emitting device according to claim 6; and a light guide plate uniformly dispersing the direction of light emitted from the light source because the combination allows incorporation of the light source as part of a backlight module for a larger display device for which a total thickness of the backlight unit is reduced, the light efficiency of the light source is improved (see Sung [0091 & 0094]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known light source for another to obtain predictable results of incorporation of a light emitting device with a backlight unit.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818